            4:15-cr-40011-SLD # 67          Page 1 of 3                                            E-FILED
                                                                       Wednesday, 27 May, 2020 10:03:28 PM
                                                                              Clerk, U.S. District Court, ILCD

                                 UNITED STATES DISTRICT COURT
                              FOR THE CENTRAL DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                              )
                                                       )
                          Plaintiff,                   )         Case No. 15 CR 40011
                                                       )
vs.                                                    )
                                                       )
COURTNEY DAVIS,                                        )
                                                       )
                          Defendant.                   )


                          MOTION FOR COMPASSIONATE RELEASE

          NOW COMES, Defendant COURTNEY DAVIS, by and through her attorney Andrew
M. Larson, and pursuant to 8 U.S.C. § 3582(c)(1)(A) and The CARES Act, Pub. L. No. 116-136
(Mar. 27,2020) and in support of her Motion for Compassionate Release states as follows:


      1. On December 15, 2016, the Defendant was sentenced to 120 months in the Bureau of
          Prisons, followed by three years supervised release.
      2. She is currently housed at Oklahoma City FTC.
      3. As of May 27, 2020, there were 1747 federal inmates who have tested positive for
          COVIS 19 and 64 inmates have died from the virus.
      4. There are currently 50 inmates and 3 staff who have tested positive for COVID 19 at
          Oklahoma City FTC. Another 18 inmates have recovered and may or may not be able to
          transmit the virus.1
      5. The First Step Act has granted the sentencing Court with the authority to allow a
          defendant to complete their sentence via home confinement is the inmate has exhausted
          her administrative remedies.
      6. In this case, Ms. Davis has requested that the warden at her facility file a motion for
          release and to date has received no response. Her request preceded her pro se motion
          with this court file on April 13, 2020.

1
    www.bop.gov/coronavirus
            4:15-cr-40011-SLD # 67          Page 2 of 3



      7. The Court is well-informed about the COVID 19 virus and its effect based on the
          numerous motions filed by the Federal Public Defender and will not be repeated here.
      8. Her current projected release date is January 19, 2022. This does not take into account
          any time reduction that she might receive under the First Step Act or time she may be
          released early to the Residential Reentry Center.
      9. Her behavior while incarcerated has been exemplary. She has completed the RDAP
          program and she was in honors housing at her previous facility FCI Tallahassee.
      10. She has completed most of the classes in the RESOLVE program.
      11. She is 42 years old and is the mother of three children and grandmother of two children.
          The children are ages 15, 19, and 22. The location and living arrangements of those
          children are detailed in the report filed by U.S. Probation.
      12. Ms. Davis’ family is scattered across the Quad Cities as they are unable to live with her
          mother. Brenda., in Milan because Brenda takes care of her son who is severely disabled
          and immuno-compromised.
      13. The Defendant does suffer from severe mental health issues and has marked Central
          Nervous System concerns.2
      14. The basis for this request is mostly based on the effect of COVID 19 on the Defendant’s
          family, children and grandchildren, as opposed to the danger to her health, although the
          danger for her contracting the virus is very real.
      15. The Defendant’s sentence of 120 months was a result of an agreement between the
          Government and the Defendant. Had she plead guilty as charged, the mandatory
          minimum would have been 240 months. With a guideline range of 360 months to life.
          Had there been no mandatory minimum, her guideline range would have been 10-16
          months.
      16. The time the Defendant has served, will continue to serve along with the progress that she
          has made since she has been incarcerated show that a release at this time will still provide
          a sentence that is not greater than necessary to accomplish the goals of rehabilitation as
          set out in 18 USC § 3553(a).
      17. ASA Jennifer Matthew is opposed to this Motion.

2
    PSR ¶ 67.
          4:15-cr-40011-SLD # 67                Page 3 of 3



    WHEREFORE, Defendant COURTNEY DAVIS requests that the Court issue an Order
releasing her on home confinement and for any further relief the Court deems equitable.



                                                              By:/S/ Andrew M. Larson
                                                                     Attorney for Defendant
                                                                     3610 25th Street, Suite 2
                                                                     Moline, IL 61265
                                                                     Phone: 309-757-7500
                                                                     Fax: 309-757-7504
                                                                     Email: andrew@andrewmlarson.com

                                        CERTIFICATE OF SERVICE


          The undersigned hereby certifies that on May 27, 2020, I electronically filed the foregoing with the
 Clerk of Court using ECF and a true copy of the foregoing was served electronically upon the following:


Assistant United States Attorney
Jennifer Matthew
       nd
1830 2 Ave., Suite 250
Rock Island, IL 61201

By USPS
Ms. Courtney Davis
FCI Oklahoma City
Oklahoma City, OK
